Citation Nr: 0727501	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  98-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left knee with history of internal 
derangement, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
right hilar enlargement.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected disability.

4.  Entitlement to service connection for a stomach disorder, 
to include as secondary to a service-connected disability.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for a head disorder.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for an ear disorder.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for a disorder 
manifested by pain in the side.

12.  Entitlement to service connection for a breathing 
disorder.

13.  Entitlement to service connection for sinusitis.

14.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a dysthymic 
disorder, to include as secondary to a service-connected 
disability.

15.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

16.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disorder, to include as secondary to a service-connected 
disability.

(In a separate decision, the Board will address the issue of 
timeliness of a substantive appeal on the issue of 
entitlement to service connection for residuals of a penile 
lesion.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran had active service from January 1971 to June 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1997 and June 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi. 

In March 1999, the Board remanded the case to allow the 
veteran to have a hearing.  A videoconference hearing was 
held in July 1999 that included the issues of entitlement to 
an increased rating in excess of 10 percent for service-
connected left knee disability and entitlement to an 
increased rating in excess of 0 percent for service-connected 
right hilar enlargement.  The veteran did not appear for a 
Travel Board hearing scheduled for May 21, 2004 on the 
remaining 14 issue listed above as issues on appeal.  In a 
June 29, 2007 letter to the veteran, the Board advised the 
veteran that the Veterans Law Judge who conducted the July 
1999 hearing (two increased rating issues) was no longer 
employed by the Board, and asked the veteran whether he 
wanted another hearing.  The veteran responded in July 2007 
indicating that he did not want an additional Board hearing 
on these two increased rating issues.  

In November 1999, the Board denied service connection for 
tinnitus, and remanded the issues of entitlement to an 
increased rating in excess of 10 percent for service-
connected left knee disability and entitlement to an 
increased rating in excess of 0 percent for service-connected 
right hilar enlargement for further development that included 
obtaining VA treatment records and for VA examinations.  That 
development has been completed, and the case has been 
returned to the Board.

In July 2004, the Board again remanded the above listed 16 
issues for additional notice, and to request records from the 
Social Security Administration (SSA).  That notice and 
development has been completed, and the case has been 
returned to the Board.


FINDINGS OF FACT

1.  The veteran's service-connected traumatic arthritis of 
the left knee with history of internal derangement has 
manifested arthritis with some pain and tenderness, with full 
left knee extension, and left knee flexion to 110 degrees.

2.  The veteran's service-connected right hilar enlargement 
has manifested some small calcification of the right hillum 
and lymph nodes, is stable and asymptomatic, and has 
restricted breathing or lung capacity. 

3.  A low back disorder was not chronic in service; was not 
continuous after service separation; and there is no 
competent medical evidence that a currently diagnosed low 
back disability is related to service or to a service-
connected disability.

4.  A stomach disorder was not chronic in service; was not 
continuous after service separation; and there is no 
competent medical evidence that a currently diagnosed 
digestive or stomach disability is related to service or a 
service-connected disability, including medication the 
veteran took for his service-connected left knee disability.  

5.  An eye disorder was not chronic in service; was not 
continuous after service separation; and the veteran has 
refractive error of the eyes, but does not have a current 
disability of the eyes.

6.  A head disorder was not chronic in service; was not 
continuous after service separation; and the veteran does not 
have a current disability of the head.

7.  Hearing loss was not chronic in service; was not 
continuous after service separation; did not manifest to a 
compensable degree within a year of service separation; and 
the competent medical evidence does not relate the veteran's 
current hearing loss to service.

8.  Diabetes mellitus was not chronic in service; was not 
continuous after service separation; did not manifest to a 
compensable degree within a year of service separation; and 
there is no competent medical evidence that the currently 
diagnosed diabetes mellitus is related to service.

9.  An ear disorder was not chronic in service; was not 
continuous after service separation; and the veteran does not 
have a current disability of the ear (other than hearing 
loss).

10.  A disability manifesting headaches was not chronic in 
service; was not continuous after service separation; and the 
veteran does not have a current diagnosed disability 
manifesting headaches.

11.  The veteran does not have a current diagnosed disability 
manifested by pain in the side. 

12.  A breathing disorder was not chronic in service; was not 
continuous after service separation; and there is no 
competent medical evidence that diagnosed asthma and chronic 
obstructive pulmonary disease are related to service or to a 
service-connected disability. 

13.  Sinusitis was not chronic in service; was not continuous 
after service separation; and there is no competent medical 
evidence that diagnosed sinusitis is related to service or to 
a service-connected disability, including medications taken 
for a service-connected disability.

14.  A May 1995 RO rating decision denied service connection 
for a dysthymic disorder, including as secondary to service-
connected left knee disability; notice of this decision was 
mailed on May 18, 1995; and the veteran did not enter a 
notice of disagreement with this decision within one year of 
mailing of notice of the decision.

15. The evidence associated with the claims file subsequent 
to the May 1995 rating decision denying service connection 
for a dysthymic disorder is not new and material. 

16.  The veteran's claim for service connection for tinnitus 
was denied in a November 1999 Board decision. 

17.  The evidence associated with the claims file subsequent 
to the November 1999 Board decision is not new and material.  

18.  A May 1995 RO rating decision denied service connection 
for a right hip disorder, including as secondary to service-
connected left knee disability; notice of this decision was 
mailed on May 18, 1995; and the veteran did not enter a 
notice of disagreement with this decision within one year of 
mailing of notice of the decision.

19.  The evidence associated with the claims file subsequent 
to the May 1995 decision denying service connection for a 
right hip disorder is not new and material. 
  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the left knee with history 
of internal derangement have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5260, 5261 (2006). 

2.  The criteria for a compensable disability rating for 
right hilar enlargement have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.31, 4.97, Diagnostic Codes 6899-6820, 
6843, 6844, 6845 (2006).  

3.  A back disorder was not incurred in or aggravated by 
active military service, and is not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2006).

4.  A stomach disorder was not incurred in or aggravated by 
active military service, and is not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2006).

5.  An eye disorder was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 
(2006).

6.  A head disorder was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

7.  Hearing loss was not incurred in or aggravated by active 
military service nor may sensorineural hearing loss (SNHL) be 
presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2006).

8.  Diabetes mellitus was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

9.  An ear disorder was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

10.  A disability manifesting headaches was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

11.  A disability manifested by pain in the side was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

12.  A breathing disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).

13.  Sinusitis was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

14.  A May 1995 RO rating decision denying service connection 
for dysthymic disorder as secondary to service-connected left 
knee disability became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

15. The evidence associated with the claims file subsequent 
to the May 1995 rating decision is not new and material, and 
the claim for service connection for dysthymic disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156(a) (2001). 

16.  The November 1999 Board decision denying veteran's claim 
for service connection for tinnitus is final.  38 U.S.C.A. § 
7104 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.1100 (2006).

17.  The evidence associated with the claims file subsequent 
to the November 1999 Board decision is not new and material, 
and the claim for service connection for tinnitus is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156(a) (2001). 

18.  A May 1995 RO rating decision denying service connection 
for a right hip disorder as secondary to service-connected 
left knee disability became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

19.  The evidence associated with the claims file subsequent 
to the May 1995 rating decision is not new and material, and 
the claim for service connection for a right hip disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Collectively, VA notice and duty to assist letters dated in 
February 2001, April 2001, May 2001, and July 2004 satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, private treatment records, 
private medical evidence, personal hearing testimony, and 
other lay statements have been associated with the record.  
The Board requested records from the SSA; however, SSA 
responded indicating that the requested records no longer 
existed.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.   

In compliance with the Board's November 1999 remand on the 
two increased rating issues, the RO issued notice letters to 
the appellant (February 2001, May 2001, and July 2004), 
obtained VA examinations (July 2000), requested SSA records 
(received a reply in June 2006 that records no longer 
existed), then readjudicated the appellant's increased rating 
claims and issued a Supplemental Statement of the Case (April 
2001, August 2002, and October 2006).  The Board finds that 
VA has substantially complied with the Board's November 1999 
remand with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claims are 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization in writing and at the personal hearing.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Increased Rating for Left Knee Arthritis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Diagnostic Code 5260 provides that flexion of the leg limited 
to 45 degrees warrants a 10 percent rating, and flexion 
limited to 30 degrees warrants a 20 percent rating.  
Diagnostic Code 5261 provides that extension of the leg 
limited to 10 degrees warrants a 10 percent rating, and 
extension limited to 15 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a. 

The veteran's left knee disability was originally rated as 
mild laxity of the left knee with internal derangement, rated 
as 10 percent disabling under Diagnostic Code 5257.  In 
September 1997, the veteran entered a claim for increased 
rating.  The veteran contends generally that a disability 
rating in excess of 10 percent is warranted for his service-
connected left knee disability (now rated as traumatic 
arthritis with a history of internal derangement).  

A September 1997 VA examination report reflects X-ray 
findings of a bony ossicle of the left knee, with full ranges 
of motion of the left knee, with no evidence of ligamentous 
laxity.  After service in February 1998, the veteran further 
injured the left knee, and X-rays showed a small ossified 
foreign body.  A June 1998 diagnostic impression was 
degenerative joint disease.  

Private treatment records dated in 1998 show that the veteran 
had a post-service work-related left knee injury in February 
1998, and findings of a meniscal tear (anterior horn of the 
lateral meniscus) and early arthritis (by X-ray findings), 
but full ranges of motion of the left knee.  

At a personal hearing before a Veterans Law Judge in 1999, 
the veteran testified that he had increased left knee pain 
and limitations for physical activity and labor, and he wore 
a knee brace.

A July 2000 VA orthopedic examination report reflects the 
veteran's report of inability to fully flex the left knee, 
and pain with weight bearing and getting up and down.  
Clinical findings included full flexion (140 degrees) and 
full extension of the left knee, with no additional loss of 
motion due to orthopedic factors, with X-ray findings that 
were negative for evidence of organic pathology of the left 
knee.  The examiner concluded that there was no physical or 
X-ray evidence that the knee should hurt more with working an 
eight hour day.  

A June 2001 VA orthopedic examination report reflects the 
veteran's report of constant painful left knee, swelling with 
extended use, use of knee support and cane to walk.  Clinical 
findings included tenderness, full extension to 0 degrees, 
and flexion to 110 degrees.  X-rays showed narrowing of the 
joint space, diagnosed as traumatic degenerative joint 
disease of the left knee. 

After a review of all the lay and medical evidence of record, 
whether or not specifically mentioned in this decision, the 
Board finds that the veteran's service-connected traumatic 
arthritis of the left knee with history of internal 
derangement has manifested arthritis with some pain and 
tenderness, with full left knee extension, and left knee 
flexion to 110 degrees, which is consistent with a 10 percent 
rating for arthritis with pain and noncompensable limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A disability rating in excess of 10 percent is not warranted 
because the evidence does not demonstrate that, even with 
consideration of painful motion and swelling during reported 
flare-ups, the veteran's service-connected left knee 
arthritis manifests limitation of left knee flexion that more 
nearly approximates 30 degrees, as required for a 20 percent 
rating under Diagnostic Code 5260; or limitation of left knee 
extension that more nearly approximates 15 degrees, as 
required for a 20 percent rating under Diagnostic Code 5261; 
or a combination of limitation of left knee flexion to 45 
degrees with limitation of extension to 10 degrees to warrant 
separate compensable ratings for limitation of flexion and 
extension.  38 C.F.R. § 4.71a.  

The VA General Counsel has indicated that painful motion is 
considered limited motion only from the point that pain 
actually sets in.  VAOPGCPREC 9-98.  In any event, there is 
no evidence of additional loss of motion due to pain 
supported by objective findings, or weakness, fatigue, 
incoordination or flare-ups of symptoms that result in 
additional loss of motion, to a degree that would support a 
rating in excess of 10 percent for the left knee.  Thus, the 
Board finds that the veteran's current 10 percent evaluation 
appropriately addresses his symptoms, and an evaluation in 
excess of 10 percent under Diagnostic Codes 5260 or 5261, 
including consideration of sections 4.40, 4.45 and 4.59, is 
not warranted for the left knee.  DeLuca, 8 Vet. App. at 202.   

Although the veteran's left knee disability was originally 
rated under Diagnostic Code 5257, the clinical findings 
showed that the veteran had left knee arthritis, with 
associated complaints of pain and limitation of motion, and 
did not have ligamentous instability.  Based on evidence of 
left knee arthritis, without evidence of ligamentous laxity, 
the RO rated the veteran's left knee disability as 10 percent 
disabling under Diagnostic Code 5010 (traumatic arthritis).  
As there is X-ray evidence of arthritis and a subjective 
history of instability of the knee, the Board has also 
considered Diagnostic Codes 5003 and 5257, along with 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98, which pertain to 
separate ratings for arthritis with limitation of motion and 
instability of the same knee.  The objective evidence does 
not show that the veteran has a separate left knee disability 
manifesting mild subluxation or lateral instability so as to 
warrant a separate 10 percent disability rating.  For 
example, at the personal hearing, the veteran reported 
complaints of left knee pain, but no significant description 
of left knee lateral instability or subluxation, and clinical 
findings include no evidence of ligamentous laxity upon 
examination.

For these reasons, the Board finds that the criteria for a 
disability rating in excess of 10 percent for left knee 
arthritis have not been met.  The Board has considered the 
doctrine of affording the veteran the benefit of the doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim for increased rating, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected left knee disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left knee disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

`Increased Rating for Right Hilar Enlargement

The veteran's service-connected right hilar enlargement has 
been rated as noncompensably (0 percent) disabling since 1983 
by analogy using Diagnostic Code 6820 (benign neoplasms of 
the respiratory system).  Clinical findings included X-ray 
evidence of a small calcified granuloma in the right mid-line 
with associated calcification of the right hilar lymph nodes. 

Diagnostic Code 6820 provides that benign neoplasms of the 
respiratory system are to be rated using an appropriate 
respiratory analogy.  38 C.F.R. § 4.20.  The Board finds that 
appropriate respiratory analogies are Diagnostic Code 6843 
(traumatic chest wall defect), Diagnostic Code 6844 (post-
surgical residual of lobectomy or pneumonectomy), and 
Diagnostic Code 6845 (pleural effusion or fibrosis) because 
functions affected (breathing), anatomical location (lungs), 
and symptomatology (restrictions in lung capacity) are 
closely analogous.  A rating under Diagnostic Code 6843, 
6844, or 6845 is on the basis of the General Rating Formula 
for Restrictive Lung Disease, which provides a 10 percent 
rating for FEV-1 of 71- to 80- percent predicted, or FEV-
1/FVC of 71 to 80 percent, or DLCO (SB) 66- to 80-percent 
predicted; and a 30 percent rating for FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.  

In this case, in September 1997 the veteran entered a claim 
for increased (compensable) rating, contending that he had 
lung problems.  He contends that he has lung congestion and 
breathing difficulties. 

VA Chest X-ray in May 1995 revealed on acute pulmonary 
disease.  A September 1997 VA respiratory examination report 
reflects negative clinical findings, including chest X-rays 
that appeared essentially unremarkable, and a diagnosis of 
stable history of right hilar enlargement. 

At a personal hearing before a Veterans Law Judge in 1999, 
the veteran testified in relevant part that he occasionally 
experienced shortness of breath and tightening in the chest.  

A July 2000 VA respiratory disease examination report 
reflects the veteran's report of a history of smoking, 
complaints of occasional cough, shortness of breath, and 
chest tightness.  Clinical findings were negative, including 
no symptoms associated with the right hilar enlargement, and 
chest X-rays that did not show adenopathy or lung mass in the 
right hilar area of the chest, and resulted in no 
pathological diagnosis relating to right hilar enlargement.  
The examiner indicated that the veteran's reported symptoms 
of occasional cough, dyspnea on exertion, and occasional 
chest tightness were not related to the chest X-ray finding 
of right hilar prominence.   

Likewise, a June 2001 VA respiratory disease examination 
report reflects similar complaints and findings, and the VA 
examiner's conclusion that the right hilar enlargement was 
normal vascular structures, and that this disorder was 
asymptomatic.  Chest X-rays showed stable and unchanged right 
hilum prominence with some small calcified granulomas in the 
right mid lung field and calcified lymph nodes at the right 
hilum.  

After a review of all the lay and medical evidence of record, 
whether or not specifically mentioned in this decision, the 
Board finds that the veteran's service-connected right hilar 
enlargement has manifested some small calcification of the 
right hillum and lymph nodes, is stable and asymptomatic, and 
has not caused restricted breathing or restricted lung 
capacity.  A compensable disability rating is not warranted 
because the evidence does not demonstrate any restriction in 
right lung capacity, including as analogous to FEV-1 of 71- 
to 80- percent predicted, or FEV-1/FVC of 71 to 80 percent, 
or DLCO (SB) 66- to 80-percent predicted, as required by for 
a 10 percent disability rating.  38 C.F.R. § 4.97.  Because 
the symptoms do not more nearly approximate the criteria for 
a 10 percent disability rating, the appropriate rating is 
noncompensable (0 percent).  38 C.F.R. § 4.31 (where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when 
the requirements for a compensable evaluation are not met). 

While there is evidence of record showing impaired pulmonary 
function testing, the weight of the competent medical 
evidence shows that such symptoms or findings are attributed 
to non-service-connected etiologies, and are not related to 
the service-connected right hilar enlargement.  See 38 C.F.R. 
§ 4.14 (the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating is to be avoided).  

For these reasons, the Board finds that criteria for a 
disability rating in excess of 0 percent for service-
connected right hilar enlargement have not been met.  The 
Board has considered the doctrine of affording the veteran 
the benefit of the doubt; however, as the preponderance of 
the evidence is against the veteran's claim for increased 
rating, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this issue on that basis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected right hilar enlargement has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
right hilar enlargement under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases such as arthritis, 
organic diseases of the nervous system (sensorineural hearing 
loss), peptic ulcer, and diabetes mellitus, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Refractive error of the eyes is not a disability for VA 
disability compensation purposes.  38 C.F.R. §§ 3.303(c); 
4.9. 

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).   

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Service Connection for a Back Disorder  

In this case, service medical records show that the veteran 
was treated for back pain in December 1972 and March 1978 
after heavy lifting, diagnosed as muscle pull.  Service 
medical records do not show a chronic low back disorder in 
service, and are subsequently negative for evidence of 
chronic back disorder in service.   

The evidence also shows that the veteran's low back symptoms 
were not continuous since service separation.  The veteran 
submitted various claims for service connection that did not 
mention any low back symptoms.  The veteran complained of 
back pain years after service in 1987, and was diagnosed with 
muscle strain.  The evidence also shows that the veteran was 
involved in a post-service motor vehicle accident after 
service in 1991.  X-rays in 1991 revealed disc bulging.  The 
veteran subsequently complained of back pain after service in 
1998 and 1999.  

Finally, the weight of the competent medical evidence does 
not relate the veteran's current low back disorder to service 
or a service-connected disability, including his service-
connected left knee arthritis.  The competent medical 
evidence of record shows that the veteran's bulging disc was 
caused by a post-service motor vehicle accident in 1991.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the veteran's claim, and that the 
veteran's low back disorder was not incurred in or aggravated 
by active military service or a service-connected disability, 
and service connection for a back disorder, including as 
secondary to a service-connected disability, must be denied.  
Because a preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Stomach Disorder  

The veteran contends that he currently has a stomach disorder 
that was caused by medications he took for his service-
connected left knee disability.  In this case, service 
medical records are negative for complaints, findings, 
diagnosis, or treatment for a digestive disorder.  The 
evidence shows that the claimed stomach disorder was not 
continuous since service separation, but was first diagnosed 
as minimal diverticulosis in February 1998.  In addition, 
there is no competent medical evidence that a currently 
diagnosed digestive or stomach disability is related to, that 
is, either caused or aggravated by, medication the veteran 
took for his service-connected left knee disability.  The 
evidence also does not show that a peptic ulcer manifested to 
a compensable degree within a year after service separation, 
so service connection for a stomach disorder as presumed in 
service is not warranted.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a stomach disorder, including as secondary to 
a service-connected disability, and the claim must be denied.  
Because a preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for an Eye Disorder  

In this case, service medical records show complaints of eye 
irritation and treatment for conjunctivitis of the eyes in 
service on two occasions, but do not show a chronic eye 
disorder during service.  The evidence also shows that the an 
eye disorder was not continuous since service separation.  
The eye disorders diagnosed after service were presbyopia and 
astigmatism, which are refractive errors of the eye, and are 
not disabilities for VA disability compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9.  There is otherwise no 
competent medical evidence of a currently diagnosed 
disability of the eyes.  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992). 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for an eye disorder, and the claim must be denied.  
Because a preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



Service Connection for a Head Disorder  

Service medical records are negative for complaints, 
findings, diagnosis, or treatment for a head disorder.  The 
evidence shows that the a claimed head disorder was not 
continuous since service separation, and has not manifested 
in a current disability.  For these reasons, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for head disorder, and the claim 
must be denied.  Because a preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Service Connection for Hearing Loss  

Service medical records are negative for complaints, 
findings, diagnosis, or treatment for a hearing loss.  The 
evidence also shows that the claimed hearing loss was not 
continuous since service separation, did not manifest to a 
compensable degree within a year of service separation, and 
the competent medical evidence does not relate the veteran's 
current hearing loss to service.  A July 1995 VA audiology 
report reflects clinical measures of mild-to-moderate 
bilateral hearing loss, but does not relate the hearing loss 
to service.  An April 1997 VA treatment entry reflects an 
assessment of decreased hearing, and a history of hearing 
loss since military service; however, the listing of such 
symptomatology as a part of the history section of the 
examination report does not equate to a medical nexus opinion 
of etiology.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional").  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for hearing loss, and the claim must be denied.  
Because a preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Diabetes Mellitus  

The veteran contends that he currently has diabetes mellitus 
that is related to service.  In this case, service medical 
records are negative for complaints, findings, diagnosis, or 
treatment for diabetes mellitus.  The evidence shows that the 
diabetes mellitus was not continuous since service 
separation, but was first diagnosed years after service 
separation in April 1997.  Because there is no competent 
medical evidence that the currently diagnosed diabetes 
mellitus manifested to a compensable degree within a year 
after service separation, service connection for diabetes 
mellitus as presumed in service is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  In addition, there is no competent medical 
evidence that the currently diagnosed diabetes mellitus is 
related to service.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for diabetes mellitus, and the claim must be 
denied.  Because a preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for an Ear Disorder  

Service medical records are negative for complaints, 
findings, diagnosis, or treatment for an ear disorder.  The 
evidence shows that the claimed ear disorder was not 
continuous since service separation, but was first complained 
of as ear ache after service in November 1994, and was 
diagnosed as otitis serous of the right ear in June 1998.  In 
addition, there is no competent medical evidence of a 
currently diagnosed ear disability.  For these reasons, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for service connection for an ear 
disorder, and the claim must be denied.  Because a 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Headaches  

Service medical records are negative for complaints, 
findings, diagnosis, or treatment for headaches.  The 
evidence shows that the claimed disorder of headaches was not 
continuous since service separation, but occasional headaches 
were first reported after service in July 1998.  In addition, 
there is no competent medical evidence of a currently 
diagnosed disability manifesting headaches.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim for service connection for 
headaches, and the claim must be denied.  Because a 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Pain in the Side  

There is no competent medical evidence of a currently 
diagnosed disability manifesting as pain in the side.  Pain 
is not a separate disability for VA disability compensation 
purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  While the veteran is competent to report 
the symptom of pain in the side that he experiences, he is 
not competent to render a diagnosis of disability manifesting 
pain in the side.  Because there is not competent medical 
evidence of current disability, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a pain in the side, and the claim 
must be denied.  Because a preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Breathing Disorder  

Service medical records are negative for complaints, 
findings, diagnosis, or treatment for a breathing disorder.  
The evidence shows that a claimed breathing disorder was not 
continuous since service separation, but was first diagnosed 
after service as bronchitis in 1979, with subsequent 
diagnosis of history of asthma with chronic obstructive 
pulmonary disease.  VA compensation examination reports 
relate the veteran's restrictive lung disease to post-service 
onset, and include the medical opinion that restrictive lung 
disease is not related to the veteran's service-connected 
right hilar enlargement.  For these reasons, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a breathing disorder (other 
than the service-connected right hilar enlargement), and the 
claim must be denied.  Because a preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Service Connection for Sinusitis  

Service medical records are negative for complaints, 
findings, diagnosis, or treatment for sinusitis.  The 
evidence shows that the claimed sinusitis was not continuous 
since service separation, but was first diagnosed after 
service in September 1984 and June 1998.  There is no 
competent medical evidence relating the post-service 
diagnosis of sinusitis to service or to a service-connected 
disability, including to medications the veteran contends he 
took for tuberculosis.  For these reasons, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for sinusitis, and the claim 
must be denied.  Because a preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Laws and Regulations on New and Material Evidence to Reopen 
Claims

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  The regulatory changes of the 
new and material evidence requirement of 38 C.F.R. § 3.156(a) 
in the VA regulations implementing the notice and duty to 
assist statutes at 38 U.S.C.A. §§ 5103 and 5103A apply only 
to a claim to reopen a finally decided claim that was 
received on or after August 29, 2001.  38 C.F.R. § 3.159(c).  
As the veteran in this case filed his claims to reopen in 
September 1997, June 1998, and July 1999, prior to the August 
29, 2001 effective date for regulatory change of the new and 
material evidence requirement, the changes to the definition 
of new and material evidence at 38 C.F.R. § 3.156(a) do not 
apply; the definition of new and material evidence in effect 
prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new 
and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

Reopening Service Connection for a Dysthymic Disorder  

In a May 1995 rating decision, the RO denied service 
connection for a dysthymic disorder as secondary to service-
connected left knee disability, finding that the competent 
medical evidence did not show a relationship between a post-
service report of depression in June 1994 and the veteran's 
service or a service-connected left knee disability.  The 
evidence of record at the time of the May 1995 rating 
decision included VA treatment records that showed a 
diagnosis of depression; the veteran's statement that he had 
depression due to his service-connected left knee disability; 
and indication that the veteran failed to report for a 
scheduled VA examination. 

Notice of this decision was mailed on May 18, 1995.  Because 
the veteran did not file a notice of disagreement with this 
decision within one year of mailing of notice of the 
decision, this decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.302, 20.1103.  

In September 1997, the veteran effectively filed a request to 
reopen the previously denied claim for service connection for 
depression (dysthymic disorder) as secondary to his service-
connected left knee disability.  The additional evidence 
received since the May 1995 final rating decision includes VA 
treatment records showing continued diagnosis and treatment 
for depression (for example, in February 1999), and an 
opinion that the (situational) depression in 1999 was 
probably due to the death of his grandmother; and the 
veteran's additional statements that his depression is due to 
service or a service-connected disability.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the May 1995 decision that is 
new, by itself or in connection with evidence previously 
assembled, is not of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a dysthymic disorder.  The 
additional evidence does not show a relationship between the 
veteran's depression (dysthymic disorder) that was first 
diagnosed years after service and his active duty service or 
the service-connected left knee disability.  For these 
reasons, the Board finds that the additional evidence of 
record is not new and material, and the claim for service 
connection for depression (dysthymic disorder) is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001).



Reopening Service Connection for Tinnitus

In a November 1999 decision, the Board denied service 
connection for tinnitus as secondary to treatment for 
tuberculosis, finding that there was no competent evidence of 
record relating the veteran's currently claimed tinnitus to 
his period of active service, to include a tuberculosis skin 
test in service.  The November 1999 Board decision to deny 
service connection for tinnitus was final when issued.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The evidence of record at the time of the November 1999 Board 
decision included service medical records that showed 
negative tuberculosis skin test in June 1975, and were 
negative for complaints, diagnosis, or treatment for 
tinnitus, including at the time of service separation 
examination in June 1975; post-service records that were 
negative for treatment for tinnitus; VA outpatient treatment 
records that were indicated to be negative for evidence of 
treatment for tinnitus or evidence of onset or etiology; a 
November 1983 VA ear, nose, and throat examination that 
referenced complaints of a bilateral episodic popping sound 
with no date of onset provided; the veteran's September 1997 
statement that he had tinnitus secondary to medication he was 
given for tuberculosis; the veteran's July 1999 personal 
hearing testimony that tinnitus began after he was 
hospitalized in 1977 or 1978 at the VA Medical Center, that 
he was prescribed medication, and that no doctor had told him 
that his tinnitus was due to medication he has been 
prescribed; and the absence of medical evidence relating 
tinnitus to prescribed medications.

In July 1999, the veteran effectively filed a request to 
reopen the previously denied claim for service connection for 
tinnitus.  The additional evidence received since the 
November 1999 Board decision includes VA treatment records 
that include an April 1997 entry reflecting a diagnosis of 
tinnitus, and a history of tinnitus since military service; 
and the veteran's additional statements that he has tinnitus.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the November 1999 Board 
decision that is new, by itself or in connection with 
evidence previously assembled, is not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
tinnitus.  The additional evidence does not include competent 
evidence that has any tendency to relate the veteran's 
currently claimed tinnitus to his period of active service, 
to include a tuberculosis skin test in service, or to 
medications taken for a service-connected disability.  For 
these reasons, the Board finds that the additional evidence 
of record is not new and material, and the claim for service 
connection for tinnitus is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001).

Reopening Service Connection for a Right Hip Disorder

In a May 1995 rating decision, the RO denied service 
connection for a right hip disorder as secondary to service-
connected left knee disability, finding that the competent 
medical evidence did not show a relationship between post-
service complaints of right hip pain in June 1994 and the 
veteran's service or service-connected left knee disability.  
The evidence of record at the time of the May 1995 rating 
decision included VA treatment records that showed a 
diagnosis of arthritis; the veteran's statement that he had 
right hip pain because he had to compensate for decreased use 
of the left leg because of his service-connected left knee 
disability; and indication that the veteran failed to report 
for a scheduled VA examination. 

Notice of this decision was mailed on May 18, 1995.  Because 
the veteran did not enter a notice of disagreement with this 
decision within one year of mailing of notice of the 
decision, this decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.302, 20.1103.  

In June 1998, the veteran effectively filed a request to 
reopen the previously denied claim for service connection for 
a right hip disorder as secondary to his service-connected 
left knee disability.  The additional evidence received since 
the May 1995 final rating decision includes VA treatment 
records showing treatment for joints that included the right 
hip; private medical records that show increased right hip 
symptoms and treatment following a post-service motor vehicle 
injury in February 1998; and the veteran's additional 
statements that he has right hip pain. 

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the May 1995 decision that is 
new, by itself or in connection with evidence previously 
assembled, is not of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a right hip disorder.  The 
additional evidence does not include competent medical 
evidence to show a relationship between post-service 
complaints of right hip pain in June 1994 (arthritis) and the 
veteran's service or the service-connected left knee 
disability.  For these reasons, the Board finds that the 
additional evidence of record is not new and material, and 
the claim for service connection for a right hip disorder is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001).


ORDER

A disability rating in excess of 10 percent for service-
connected traumatic arthritis of the left knee with history 
of internal derangement is denied.

A compensable disability rating for service-connected right 
hilar enlargement is denied.

Service connection for a back disorder, to include as 
secondary to a service-connected disability, is denied.

Service connection for a stomach disorder, to include as 
secondary to a service-connected disability, is denied. 

Service connection for an eye disorder is denied.

Service connection for a head disorder is denied.

Service connection for hearing loss is denied.

Service connection for diabetes mellitus is denied.

Service connection for an ear disorder is denied.

Service connection for headaches is denied.

Service connection for disorder manifested by pain in the 
side is denied.

Service connection for a breathing disorder is denied.

Service connection for sinusitis is denied.

New and material evidence has not been received, and the 
claim for service connection for depression (dysthymic 
disorder) is not reopened.

New and material evidence has not been received, and the 
claim for service connection for tinnitus is not reopened.

New and material evidence has not been received, and the 
claim for service connection for a right hip disorder is not 
reopened.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


